Hill, J.
1. A ground of a motion for new trial which is not approved by the trial judge can not be considered. Therefore, where the trial judge certifies, as to one ground of the amended motion for new trial, that “ The court does not approve the statement that W. 0. Long was one of the jurors or that he is related. The court’s information is that *168W. C. Long was not one of the jurors trying said case,” such ground can not be considered.
No. 2835.
March 18, 1922.
Indictment for rape. Before Judge Highsmith. Wayne superior court. September 22, 1921.
■James B. Thomas, for plaintiffs in error.
George M. Napier, attorney-general, Alvin V. Sellers, solicitor-general, and Seward M. Smith, asst, aity.-gen., contra.
2. Where the certificate of the trial court does not contain an unqualified statement that the grounds of the amended motion for new trial are true, but on the contrary he approves certain0 grounds thereof to be true “ except allegations or statements that defendants did not waive their presence at reception of verdict, and allegations as to alleged relationship of juror,” such approval is not an unqualified certification that the grounds of the amended motion are true, and such grounds can not be considered. Swafford v. Keaton, 147 Ga. 491 (94 S E. 568) ; Hayes v. Chapman, 147 Ga. 625, 626 (95 S. E. 216).
3. The verdict is supported by the evidence, and the court did not err in refusing a new trial.

Judgment affirmed.


All the Justices concur, except Fish, G. J., absent because of sickness.